        Case 5:18-cv-05558-BLF Document 41 Filed 05/08/20 Page 1 of 3



 1   XAVIER BECERRA
     Attorney General of California
 2   WILLIAM C. KWONG
     Supervising Deputy Attorney General
 3   ALLISON M. LOW
     Deputy Attorney General
 4   State Bar No. 273202
       455 Golden Gate Avenue, Suite 11000
 5     San Francisco, CA 94102-7004
       Telephone: (415) 510-3589
 6     Fax: (415) 703-5843
       E-mail: Allison.Low@doj.ca.gov
 7   Attorneys for Defendant
     J. Clawson
 8

 9                            IN THE UNITED STATES DISTRICT COURT

10                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

11                                          SAN JOSE DIVISION

12

13
     SHIKEB SADDOZAI,                                         Case No. 5:18-cv-05558-BLF (PR)
14
                                             Plaintiff,       DEFENDANT’S NOTICE OF ASSISTED
15                                                            FILING AND RESPONSE
                    v.
16

17   RON DAVIS, et al.,

18                                        Defendants.

19
20         TO THE COURT AND PLAINTIFF SHIKEB SADDOZAI, PRO SE:

21         PLEASE TAKE NOTICE that defense counsel received a letter from Plaintiff attached to

22   this filing as Exhibit A. Plaintiff asks that defense counsel forward this letter to the Court.

23         It appears Plaintiff seeks to establish that he exhausted his administrative remedies for the

24   claims he makes in his complaint. (Ex. A at 2.) Defendant, who filed a motion to dismiss on

25   exhaustion (ECF No. 32), cannot contest Plaintiff’s claim. In re Gilead Scis. Sec. Litig., 536 F.3d

26   1049, 1055 (9th Cir. 2008) (the Court accepts as true all well-pled factual allegations and

27   construes them in the light most favorable to the plaintiff).

28   ///
                                                          1
                                                 Def.’s Not. of Assisted Filing & Resp. (5:18-cv-05558-BLF (PR))
        Case 5:18-cv-05558-BLF Document 41 Filed 05/08/20 Page 2 of 3



 1         Defendant does contest, however, that Plaintiff exhausted his administrative remedies

 2   before filing suit. (ECF No. 32.) Plaintiff’s pleadings make unequivocally clear that he

 3   exhausted his administrative remedies after his suit was filed. (ECF Nos. 1, 29.) In doing so, he

 4   failed to satisfy exhaustion requirements as mandated by the Ninth Circuit. McKinney v. Carey,

 5   311 F.3d 1198, 1199 (9th Cir. 2002). The Ninth Circuit requires this action be dismissed without

 6   prejudice. Id. (“Congress has made a policy judgment that [the expenditure of additional

 7   resources by the parties and the court in requiring a second suit be filed] is outweighed by the

 8   advantages of requiring exhaustion prior to the filing of suit.”).

 9         Plaintiff admitted the flaw fatal to his suit in his complaints. (ECF Nos. 1, 29.) Defense
10   counsel has provided him with all the legal authority cited in Defendant’s motion to dismiss,
11   which establishes that Plaintiff’s suit cannot proceed as filed. (ECF No. 35.)
12

13   Dated: May 8, 2020                                     Respectfully submitted,
14                                                          XAVIER BECERRA
                                                            Attorney General of California
15                                                          WILLIAM C. KWONG
                                                            Supervising Deputy Attorney General
16
                                                            /s/ Allison M. Low
17
                                                            ALLISON M. LOW
18                                                          Deputy Attorney General
                                                            Attorneys for Defendant
19
     SF2020200485
20   42188272.docx

21

22

23

24

25

26

27

28
                                                       2
                                                 Def.’s Not. of Assisted Filing & Resp. (5:18-cv-05558-BLF (PR))
            Case 5:18-cv-05558-BLF Document 41 Filed 05/08/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

Case Name:        S. Saddozai v. Davis, et al.           Case No. 5:18-cv-05558-BLF (PR)

I hereby certify that on May 8, 2020, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:

    DEFENDANT’S NOTICE OF ASSISTED FILING AND RESPONSE with Exhibit A

Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.
I am employed in the Office of the Attorney General, which is the office of a member of the
California State Bar at which member's direction this service is made. I am 18 years of age or
older and not a party to this matter. I am familiar with the business practice at the Office of the
Attorney General for collection and processing of correspondence for mailing with the United
States Postal Service. In accordance with that practice, correspondence placed in the internal
mail collection system at the Office of the Attorney General is deposited with the United States
Postal Service with postage thereon fully prepaid that same day in the ordinary course of
business.
I further certify that some of the participants in the case are not registered CM/ECF users. On
May 8, 2020, I have caused to be mailed in the Office of the Attorney General's internal mail
system, the foregoing document(s) by First-Class Mail, postage prepaid, or have dispatched it to
a third party commercial carrier for delivery within three (3) calendar days to the following non-
CM/ECF participants:

Shikeb Saddozai (AY1590)
California State Prison - Corcoran
P.O. Box 3461
Corcoran, CA 93212
In Pro Per

I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on May 8, 2020, at San Francisco, California.

                  G. Pang                                           /s/ G. Pang
                  Declarant                                          Signature
SF2020200485/42188589.docx
